16‐2368‐cr 
United States v. Torriero 
 
                                   UNITED STATES COURT OF APPEALS 
                                           FOR THE SECOND CIRCUIT 
 
                                                   SUMMARY ORDER 
                                                                                     
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 11th day of October, two thousand seventeen. 
                     
PRESENT:  DENNY CHIN,  
                    CHRISTOPHER F. DRONEY,  
                                         Circuit Judges, 
                    JANE A. RESTANI,  
                                         Judge. * 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

UNITED STATES OF AMERICA,   
                     Appellee,                                                             
                                  
                     v.                                                     16‐2368‐cr     
                                                                             
DONALD TORRIERO, AKA Sealed Defendant #2,  
                     Defendant‐Appellant, 
 
JULIUS DESIMONE, AKA Sealed Defendant #1,  
CROSS NICASTRO, AKA Sealed Defendant #3,  
DOMINICK MAZZA, AKA Sealed Defendant #4,  
                                                 
 Jane A. Restani, Judge for the United States Court of International Trade, sitting by 
*

designation. 
                                                                                                                 

MAZZA & SONS, INC., AKA Sealed Defendant #5, 
                                         Defendants.  
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x   
 
FOR APPELLEE:                                                 THEKLA HANSEN‐YOUNG (Allen M. 
                                                              Brabender, Todd W. Gleason, on the brief), for 
                                                              Jeffrey H. Wood, Acting Assistant Attorney 
                                                              General, Washington DC. 
 
FOR DEFENDANT‐APPELLANT:                                      DANIEL S. NOOTER, Washington, DC.  
 
                    Appeal from the United States District Court for the Northern District of 

New York (Hurd, J.).  

                 UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the amended judgment of the district court is 

VACATED, and the case is REMANDED for further proceedings consistent with this 

order. 

                 Defendant‐appellant Donald Torriero appeals from an amended judgment 

of conviction entered June 30, 2016, requiring him to pay an additional $765,561 in 

restitution to the Environmental Protection Agency (the ʺEPAʺ) for costs incurred in 

cleaning up a 28‐acre property in Frankfort, New York (the ʺFrankfort siteʺ).  Torriero 

and others used the Frankfort site as an illegal landfill.  We assume the partiesʹ 

familiarity with the underlying facts, procedural history, and issues on appeal. 

                  Torriero pled guilty in October 2012 to one count of conspiracy, in 

violation of 18 U.S.C. § 371, and two counts of wire fraud, in violation of 18 U.S.C. 



                                                      2
                                                                                               

§ 1343, and was sentenced in July 2013 to 36 monthsʹ imprisonment and restitution, 

jointly and severally with his co‐defendants, in the amount of $492,494.44.  Some 

$471,209.14 of the restitution was to reimburse the EPA for cleanup costs it incurred as 

of the sentencing date.  In its restitution order, the court noted that the judgment could 

be amended to account for new cleanup costs.  Torriero appealed his sentence, but not 

the restitution amount.   

              On appeal, Kenneth Moynihan, Esq., who represented Torriero in the 

district court proceedings and was assigned to represent him on appeal, moved to be 

relieved as counsel.  Moynihan explained: ʺMr. Torriero wants a new lawyer to handle 

his appeal because he wants to pursue a claim that I provided ineffective assistance of 

counsel below.  I know, for example, that Mr. Torriero alleges that I coerced his plea on 

the first day of trial.ʺ  S. App. at 465.  By order entered November 4, 2013, this Court 

granted the motion, relieving Moynihan, and appointing new counsel for Torriero.  On 

December 4, 2014, another panel of this Court affirmed Torrieroʹs sentence.   

              On January 9, 2015, the United States moved in the district court to amend 

the restitution order to account for cleanup costs incurred after the sentencing.  A 

hearing on the motion was set for April 29, 2015.  By letter to the district court dated 

March 27, 2015, the government requested a ʺtelephonic status conference.ʺ  Id. at 416.  

The letter reported that the government had inquired of ʺall defense counsel currently 

listed on ECF to confirm they were still representing their respective clients,ʺ and that  



                                             3
                                                                                                    

       Mr. Moynihan advised that the Second Circuit relieved him of his representation 
       and that he would no longer represent defendant Torriero.  He did not respond 
       to further inquiries as to who would be representing Mr. Torriero at the April 29, 
       2015 hearing or whether Mr. Torriero has received the relevant filings (let alone 
       whether he intended to oppose). 
 
Id. 

              On March 31, 2015, the district court issued an order granting the request 

for a telephonic status conference and directed the attorneys listed in the order ‐‐ 

including Moynihan as counsel for Torriero ‐‐ to provide their respective clients with 

copies of the relevant documents and, if they were not continuing to represent their 

clients, to ʺadvise replacement counsel, if any, to file a notice of appearance.ʺ  Id. at 419.  

The listed attorneys and ʺany newly‐appearing counselʺ were directed to participate in 

a telephone conference on April 14, 2015.  Id. 

              The district court held a telephone conference on April 14, 2015.  Torriero 

was not a party to the conference call, and it is not clear from the present record 

whether he was aware of the proceedings, as he was incarcerated at the time.  The 

conference was not held on the record and no transcript exists of the proceedings.  The 

docket entry notes that ʺCourt and Counsel review status of repre[s]entationʺ and that 

the district court ʺdirects Attorney[] Moynihan . . . be appointed for these proceedings.ʺ   

              On May 25, 2016, Torriero wrote a letter himself to the district court 

requesting new counsel.   




                                               4
                                                                                                  

              On June 23, 2016, the district court held in a written order that Torriero 

waived his rights to be present at the restitution proceedings, denied the request for 

new counsel, and granted the governmentʹs motion to require Torriero to pay 

additional restitution.  The district court entered an amended judgment against Torriero 

requiring an additional restitution payment of $765,561.  Torriero timely appealed and 

was appointed new counsel after he again indicated that he wanted to raise an 

ineffective assistance of counsel claim against Moynihan, this time for ʺfail[ing] to put 

forward his defense to the governmentʹs affidavit in support of its motion to amend the 

judgment as to restitution.ʺ  Attorneyʹs Affirmation in Support of Motion to be 

Relieved, at 2, No. 16‐2368, ECF No. 6. 

              Three questions are presented: (1) whether Torrieroʹs Sixth Amendment 

right to counsel was violated by the reappointment of Moynihan to represent him in the 

restitution proceeding and the denial of Torrieroʹs subsequent request for new counsel; 

(2) whether the district court abused its discretion in denying Torrieroʹs application for 

expert services; and (3) whether the amended judgment is substantively unreasonable.  

We address the first two issues in turn and, for reasons set forth below, we decline to 

reach the third.  

       1.     Sixth Amendment Right to Counsel 

              The Sixth Amendment guarantees that ʺ[i]n all criminal prosecutions, the 

accused shall enjoy the right . . . to have the Assistance of Counsel for his defence.ʺ  U.S. 



                                              5
                                                                                                 

Const. amend. VI.  The right to counsel includes ʺan absolute right under the Sixth 

Amendment to be represented by an attorney who has no conflict of interest.ʺ  United 

States v. Curcio, 680 F.2d 881, 885 (2d Cir. 1982).  ʺTo ensure that this right to conflict‐free 

counsel is not abridged, a district court has two distinct obligations during criminal 

proceedings: (1) to initiate an inquiry whenever it is sufficiently apprised of even the 

possibility of a conflict of interest, and (2) to disqualify counsel or seek a waiver from 

the defendant whenever the inquiry reveals that there is an actual or potential conflict.ʺ  

United States v. Cohan, 798 F.3d 84, 88 (2d Cir. 2015) (quoting United States v. Rogers, 209 

F.3d 139, 143 (2d Cir. 2000)).  Restitution proceedings are part of criminal prosecutions, 

and thus the Sixth Amendment right to conflict‐free counsel applies to restitution 

proceedings as well.  See id. at 89. 

              On this record, we are unable to determine whether there was an actual or 

potential conflict and, if so, whether Torriero waived the conflict.  There was certainly 

the possibility of a conflict, as this Court granted a motion to relieve Moynihan in 2013 

and appointed new counsel for Torriero.  Indeed, Moynihanʹs motion cited a conflict of 

interest because Torriero intended to raise an ineffective assistance of counsel claim in 

part on the basis that Moynihan allegedly coerced him into pleading guilty.  In its letter 

of March 27, 2015, the government thus ʺapprisedʺ the district court of ʺthe possibility 

of a conflict of interest,ʺ id. at 88, and the district court should have conducted a Curcio 

hearing to determine whether there was an actual or potential conflict and, if so, 



                                               6
                                                                                                

whether Torriero knowingly and intelligently waived this conflict.  See Garcia v. Teitler, 

443 F.3d 202, 212 (2d Cir. 2006) (citing United States v. Velez, 354 F.3d 190, 198 (2d Cir. 

2004)).  As the April 2015 telephone conference was not transcribed and Torriero did 

not attend, it is unclear to what extent the district court considered the representation 

issues or whether Torriero waived any conflict before Moynihan was reappointed.  For 

these reasons, we are unable to determine whether Torrieroʹs right to counsel was 

violated.   

               Accordingly, we remand to the district court for clarification of the record 

with respect to the representation issues, to explain its reasons for reappointing 

Moynihan, and for further proceedings as may be appropriate.   

       2.       Application for Expert Services 

               The district court may appoint an expert for an indigent defendant 

pursuant to 18 U.S.C. § 3006A(e)(1) ʺwhen the defense attorney makes a timely request 

in circumstances in which a reasonable attorney would engage such services for a client 

having the independent financial means to pay for them.ʺ  United States v. Durant, 545 

F.2d 823, 827 (2d Cir. 1976) (citation omitted).  The defendant must show that the 

expertʹs services are ʺreasonably necessaryʺ to an adequate defense.  Id.  We review a 

district courtʹs decision to deny such funding for abuse of discretion.  United States v. 

Bah, 574 F.3d 106, 118‐19 (2d Cir. 2009). 




                                               7
                                                                                                

              Here, the district court denied Torrieroʹs request for funding for expert 

services principally because of its conclusion that the request was untimely.  The district 

court concluded that Torriero waited until May 10, 2016, when expert disclosures were 

due, to request funding for an expert.  In fact, however, Torriero made an ex parte 

application for expert services on April 20, 2016, just a few days after Moynihan was 

reappointed to represent Torriero.  Hence, Torrieroʹs request was timely and the district 

court abused its discretion in denying the request on this basis. 

              Moreover, the district court never addressed whether expert services were 

ʺreasonably necessaryʺ for an adequate defense.  The government filed a computer‐

generated report of the costs associated with the clean‐up, as well as an expert affidavit 

and over 5,000 pages of supporting documentation.  In denying Torrieroʹs request for 

an expert to analyze the costs submitted by the government, the district court only 

stated that ʺTorriero will not be prejudiced or his defense impaired by this Courtʹs 

rejection of his untimely requests.ʺ  App. at 244.  The district court provided no analysis 

of whether an expert would be reasonably necessary for an adequate defense.  While 

the government now asserts that none of the costs incurred by the EPA is ʺbeyond the 

ability of the average attorney to analyze and assess,ʺ Government Br. at 30‐31, the 

district court should have considered this issue in the first instance.  We note that the 

district court clearly contemplated the need for expert services in this case, as it set a 

schedule for expert disclosures. 



                                              8
                                                                                              

              Accordingly, the district court abused its discretion in denying Torrieroʹs 

request for expert services on the grounds that it was untimely, and we remand for the 

district court to determine whether the requested expert services were ʺreasonably 

necessaryʺ to Torrieroʹs defense. 

       3.     Substantive Reasonableness 

              As we are vacating the amended judgment for the reasons set forth above, 

we do not reach the issue of substantive unreasonableness.   

              A question arose at oral argument, however, as to the timeliness of the 

governmentʹs motion to amend the restitution order, and the district court should give 

the parties an opportunity to address this issue on remand. 

                                            . . . 

              Accordingly, we VACATE the judgment of the district court and we 

REMAND the matter for further proceedings consistent with this order.  Torrieroʹs 

request for reassignment of the case on remand to a diﬀerent judge is DENIED. 

                                          FOR THE COURT: 
                                          Catherine OʹHagan Wolfe, Clerk 




                                             9